Froceeding pursuant to CFLR article 78, inter alia, in the nature of mandamus to compel the respondent Catherine M. Bartlett, an Acting Justice of the Supreme Court, Orange *948County, to grant a petition pursuant to CPLR article 78 to annul determinations of the New York State Board of Parole denying the petitioners’ release to parole.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). Moreover, “[b]ecause of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]).
The petitioners failed to establish a clear legal right to the relief sought.
Rivera, J.P, Sgroi, Hinds-Radix and Maltese, JJ., concur.